IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TALEASHA DANIELE MCTEAR, NOT FINAL UNTIL TIME EXPIRES TO
                         FILE MOTION FOR REHEARING AND
    Petitioner,          DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2846

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 28, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Taleasha Daniele McTear, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the November 12, 2015, judgment and

sentence in Okaloosa County Circuit Court case numbers 2013-CF-000284-C and

2015-CF-000518-C. Upon issuance of mandate in this cause, a copy of this opinion
shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial

court shall appoint counsel to represent petitioner on appeal.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.




                                            2